United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2747
                         ___________________________

                                     Zeckeya Perry

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                                        WellPath

                        lllllllllllllllllllllDefendant - Appellee

 Randy Watson, Former Warden, Varner SuperMax; Claudia Harris, Former Chief
  of Security, Varner SuperMax; Tony McHan, Former Assistant Warden, Varner
SuperMax; Major Keith Day, Chief of Security, Varner Unit; Steven Stringfellow, Dentist

                              lllllllllllllllllllllDefendants
                                      ____________

                     Appeal from United States District Court
                       for the Eastern District of Arkansas
                                  ____________

                              Submitted: March 7, 2022
                               Filed: March 24, 2022
                                   [Unpublished]
                                   ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas prisoner Zeckeya Perry appeals the district court’s1 adverse grant of
summary judgment in his pro se 42 U.S.C. § 1983 action. After careful de novo
review of the record and the parties’ arguments on appeal, we conclude the district
court properly granted summary judgment. See Morris v. Cradduck, 954 F.3d 1055,
1058 (8th Cir. 2020) (standard of review); see also Sanders v. Sears, Roebuck & Co.,
984 F.2d 972, 975–76 (8th Cir. 1993) (stating a corporation acting under color of
state law will only be liable under § 1983 for its own unconstitutional policies, and
the proper test is whether there is a policy, custom, or action inflicting actionable
injury under by those who represent such official policy). Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the recommended disposition of the Honorable Edie
R. Ervin, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-